— Case held, decision reserved, motion to relieve counsel of his assignment granted and new counsel to be assigned. Memorandum: After the court denied, among other things, his suppression motion under one indictment, defendant entered guilty pleas to charges in three separate indictments and was sentenced to concurrent terms of 3 to 6 years. Defense counsel has identified two nonfrivolous issues for the purpose of appeal in an affirmation but has nonetheless moved to be relieved of his assignment on the ground that a reversal would not be in defendant’s best interest. Counsel’s application does not comport with this court’s decision in People v Crawford (71 AD2d 38). Moreover, we find that counsel has raised arguable issues in his affirmation, including whether suppression was properly denied and whether the court properly denied defendant’s *714motion challenging the make-up of the jury venire. Consequently, we relieve counsel of his assignment and assign new counsel to brief those issues, as well as any other issues that counsel’s review of the record may disclose (see, People v Casiano, 67 NY2d 906; People v Lake, 172 AD2d 1051; People v Charnock, 163 AD2d 872). (Appeal from Judgment of Steuben County Court, Scudder, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Boomer, J. P., Pine, Fallon, Davis and Doerr, JJ.